An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-342
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 7 October 2014


STATE OF NORTH CAROLINA

      v.                                      Durham County
                                              Nos. 09CRS000894-97
RICHARD WILLIAM WILLIAMS,
     Defendant.


      Appeal by defendant from Judgments entered on or about 26

July 2013     by Judge      Michael Morgan       in Superior Court,         Durham

County.    Heard in the Court of Appeals 26 August 2014.


      Attorney General Roy A. Cooper, III by Assistant Attorney
      General Laura Edwards Parker, for the State.

      Appellate Defender Staples Hughes by Assistant Appellate
      Defender Katherine Jane Allen, for defendant-appellant.


      STROUD, Judge.


      Richard     William    Williams     (“defendant”)      appeals     from   the

judgments entered after a Durham County jury found him guilty of

three counts of first-degree kidnapping and misdemeanor breaking

or entering. Defendant complains that the trial court erred in

not defining “terrorizing” in the jury charge. We find no error.

                                I.     Background
                                             -2-
      At 11:45 p.m. on 15 January 2009, two masked men, later

identified as defendant and defendant’s brother, Bobby Matthews,

kicked down the back door of Luis Mendoza’s Durham apartment.

Mendoza      and     his     roommates,       Rigoberto       Cisneros     and     Fabio

Figueroa, were in the apartment at the time.                            Defendant hit

Mendoza on the head with a gun three times, and Matthews hit

Cisneros.        Defendant demanded that Mendoza give him money.                   When

Mendoza     responded        that    he     had    no    money,     defendant    stabbed

Mendoza’s left arm three times.

      At one point, Mendoza picked up his wallet from a closet.

One   of    the     assailants       then    grabbed       Mendoza’s    wallet,    took

eighty-four        dollars    from    it,     and       demanded    additional   money.

Defendant and Matthews              next led        Mendoza and Cisneros into a

bedroom where Figueroa was located.                     Defendant and Matthews then

hit Figueroa, and            Matthews asked Figueroa for money.                    After

Figueroa responded that he had none, Matthews fired a gun next

to Figueroa’s ear.

      Defendant      and     Matthews       taped    the    three    victims’    wrists,

legs,      and    mouths     with    duct     tape.         Matthews    then     stabbed

Mendoza’s left leg.           Cisneros sustained injuries to his head and

stomach, and Figueroa sustained a cut on his arm.                         In response

to a phone call, the police arrived and arrested defendant and
                                             -3-
Matthews.     Mendoza received medical treatment at a hospital that

night.

       Defendant        was   indicted      for    three    counts       of    first-degree

kidnapping, among other charges.                     Defendant pled not guilty.

After a trial on 21 April 2011, a jury reported that it was

deadlocked on the first-degree kidnapping charges.                                 The trial

court declared a mistrial.                  After a second trial on 27 January

2012,    a   jury    found      defendant      guilty      of    all    three      counts   of

first-degree        kidnapping.         On    24    February      2012,       however,      the

trial    court      found     prejudicial         juror    misconduct,         vacated      the

first-degree kidnapping convictions, and ordered a new trial.

After a third trial on 26 July 2013, a jury found defendant

guilty of all three counts of first-degree kidnapping, as well

as    misdemeanor        breaking     or     entering.          For     the    first-degree

kidnapping     offenses,        the    trial       court    sentenced         defendant     to

three consecutive terms of 135 to 171 months’ imprisonment.                                 For

the   breaking      or    entering      offense,      the       trial    court     sentenced

defendant     to    a    term    of   120    days’    imprisonment            to   be   served

concurrently with the last kidnapping sentence.                           Defendant gave

notice of appeal in open court.

                                      II.    Jury Charge
                                          -4-
    Defendant complains that the trial court erred in omitting

North   Carolina      Pattern   Jury      Instruction—Criminal       (“N.C.P.I.”)

210.20’s definition of “terrorizing” from the jury charge. See

N.C.P.I.—Crim.       210.20.    A    defendant    is    not    prejudiced   by   the

granting of relief which he has sought or by error resulting

from his own conduct. N.C. Gen. Stat. § 15A-1443(c) (2013).

    It is well established that a defendant who causes or
    joins in causing the trial court to commit error is
    not in a position to repudiate his action and assign
    it as ground for a new trial. Under the doctrine of
    invited error, a party cannot complain of a charge
    given at his request, or which is in substance the
    same as one asked by him.

State v. Jones, 213 N.C. App. 59, 67, 711 S.E.2d 791, 796 (2011)

(citations and quotation marks omitted). A defendant who invites

error   thus    has    waived       his   right   to     all    appellate    review

concerning     the    invited       error,   including    plain    error    review.

State v. Barber, 147 N.C. App. 69, 74, 554 S.E.2d 413, 416

(2001), disc. rev. denied, 355 N.C. 216, 560 S.E.2d 141 (2002).

    During the jury charge conference, the State and defendant

requested that the trial court give                    N.C.P.I. 210.20 for the

first-degree kidnapping offenses.                 See N.C.P.I.—Crim. 210.20.

The State and defendant requested the following language from

N.C.P.I. 210.20:       “[T]he defendant did this for the purpose of .

. . terrorizing that person or any other person. Terrorizing
                                                -5-
means more than just putting another in fear; it means putting

that    person    in      some      high    degree      of    fear—a    state      of   intense

fright or apprehension.”                 See id. The trial court ruled that it

would include the language.

       The State and defendant, however, later requested that the

trial court give N.C.P.I. 210.25, instead of N.C.P.I. 210.20.

See N.C.P.I.—Crim. 210.25. N.C.P.I. 210.25 does not include or

define the element of “terrorizing.” The State and defendant

additionally requested that the trial court incorporate certain

language from N.C.P.I. 210.20:                        “[T]he defendant did this for

the    purpose    of      .    .    .   terrorizing         that   person     or   any    other

person.”       See N.C.P.I.—Crim. 210.20. The trial court granted

both joint requests.                Defendant did not request that the trial

court    add     to    this        instruction        any    additional       language        from

N.C.P.I.       210.20         regarding         a     definition       of     “terrorizing.”

Consequently,         the      relevant     portion         of   the   jury    charge     read:

“[T]he    defendant           confined     or       restrained     that     person      for   the

purpose of facilitating his or another person’s commission of

robbery    with       a       firearm      and/or      a     dangerous      weapon,      and/or

terrorizing that person or any other person.”                               The trial court

concluded the jury charge conference by asking if either party
                                             -6-
had any additional requests.                 Neither party made any additional

requests.

      Because defendant requested that the trial court not give

the   jury    instruction        which       defined     “terrorizing,”             which   the

trial    court     had    intended      to     use,    but     later    requested       other

specific      language        which    did     not    include     the     definition         of

“terrorizing,” defendant invited any error in omitting it. See

Jones, 213 N.C. App. at 67, 711 S.E.2d at 796. Defendant cannot

complain of a jury charge given at his request. See id., 711

S.E.2d at 796; N.C. Gen. Stat. § 15A-1443(c).

      Defendant cites several cases for the proposition that once

a trial court agrees to give a jury instruction, a defendant

need not request it again in order to preserve error. See, e.g.,

State    v.   Jaynes,      353 N.C. 534,     556-57,    549 S.E.2d 179,   196

(2001), cert. denied, 535 U.S. 934, 152 L. Ed. 2d 220 (2002);

State v. Keel, 333 N.C. 52, 56-57, 423 S.E.2d 458, 461 (1992).

But     all   of      these    cases     are       inapposite,     because          defendant

superseded       his     request      for    N.C.P.I.        210.20     along       with    its

definition       of    “terrorizing”         by      later   requesting         a    slightly

modified version of N.C.P.I. 210.25 in its stead. Accordingly,

we hold that defendant has waived this issue for all appellate

review, including plain error review. See Jones, 213 N.C. App.
                                 -7-
at 67, 711 S.E.2d at 796; Barber, 147 N.C. App. at 74, 554

S.E.2d at 416; N.C. Gen. Stat. § 15A-1443(c).

                           III. Conclusion

    Because   defendant   has   failed   to   preserve   error   on   this

issue, we hold that the trial court did not commit error.

    NO ERROR.

    Judges MCGEE and BRYANT concur.

    Report per 30(e).-